 In the Matter of HUNTER P_1CKING COMPANY, EMPLOYER'andLOCALB-309, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL,PETITIONERCase No.14-RC-176.-Decided August27, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and Amalgamated Meat Cutters and ButcherWorkmen of North America, Local 530, affiliated with the AmericanFederation of Labor, hereinafter called the Intervenor, are labororganizations which claim to represent employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4:The appropriate unit :The Petitioner seeks a unit of all electricians and their helpers, ex-cluding all other employees and supervisors as defined in the Act.The Employer and the Intervenor urge that an 11-year history ofplant-wide collective bargaining, integration. of operations in theplant, and the history of over-all bargaining on a non-craft basis inthe meat packing industry make the appropriate unit one which wouldinclude all of the production and maintenance employees.Chairman Herzog and Members Houston and Reynolds.79 N. L. R. B., No. 25.197809095-49-vol 79-14 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer is engaged in the packing of meat and meat pro-ducts.It asserts that it conducts an integrated packing-house opera-tion.A considerable amount, although not all, of its production workis performed on an assembly-line basis.Carcasses and other materialsmove on conveyor belts and when these conveyor belts stop, the pro-duction process is stalled until the maintenance men eliminate thecause of the stoppage.Cooperation and interdependence among'.pro-duction and maintenance workers is, therefore, required.The Employer has 62 maintenance employees in the plant represent-ing 14 different craft classifications.There are 2 maintenance electri-cians and 2 helpers.The electricians were originally hired as journey-men and presumably had a considerable amount of prior training.The record reveals that they are highly skilled employees engagedexclusively in work relating to electrical repair and maintenance.TheEmployer states that if the amount of their work should decrease, theymight be called upon to do other types of work for which they were-qualified.However, this situation has never occurred.Their wagesare, next to the machinists, the highest in the plant.The electriciansare supervised directly by the chief engineer, whereas all of the othermaintenance employees report to one of his assistants.The reasonfor this is that neither of these assistants has sufficient knowledge ofelectrical work.However, maintenance employees, including the elec-tricians, are often requested by the various production foremen to domaintenance work in their departments and they perform such workwithout reporting in advance to their own supervisors.The electri-cians have a shop of their own to which they report each day. It isprimarily a storeroom for electrical equipment and supplies ; they donot spend more than 5 percent of their time in the shop.The remain-der of their time they are engaged in performing their duties through-out the plant.Although their helpers were transferred from theproduction department and a considerable number of the other, main;tenance employees came originally from that department, there hasbeen no interchange of personnel between the electricians and otheremployees of the Employer.The helpers of the electricians work onlywith them.--,_-We have held. that where the employees sought in a proposed unitdo.not constitute a true craft group and there is past collective bar-gaining histor_y.on a.plant-wide basis as well as highly integrated oper-ations in the plant, there is no justification for severing such a groupfrom an existing production and maintenance unit.'However, theiMatter of Pacific Car and Foundry,Company,76 N: L. R. B.'31;Matter,of-Marine.7ronand Ship Building Company;78 N. L R. B 309;Matter of Kimberly-Clark_Corporatrn,78 N. L. R. B. 478. HUNTER PACKING COMPANY199electricians involved herein comprise a distinct craft group which wehave often found might appropriately be represented in either a craftunit or a production and maintenance unit, depending upon theirdesires as expressed in a self-determination election.2They are not,confined to regular and repetitious performance of such indispensableassembly-line operations as to constitute an integral part of the pro-duction process, but,-are responsible for all of the electrical mainte-nance work of the entire-plant 3-The Employer and the Intervenor contend that the meat-packingindustry is organized on a non-craft basis.While the Board in deny-ing craft severance has considered, among other factors, the existenceof an industry-wide pattern, of over-all bargaining, we do not believethat the absence of evidence of craft units in the industry concerned issufficient to be determinative under present circumstances, where rep-_resentation is sought for a recognized craft group and the employeesinvolved are not fully integrated in the production process .4We find that the electricians and their helpers are an identifiable,skilled; and homogeneous craft group and may constitute an appro-priate unit, if they so desire, notwithstanding their previous inclusionin a broader unit.However, the Board will not make any unit deter-mination until it has first ascertained the desires of the employeesinvolved.We shall direct that an election be held among all electricians andtheir helpers employed by the Employer at its East St. Louis, Illinois,plant, excluding all other employees and supervisors as defined in theAct. If, in this election, the employees select the Petitioner, they willbe taken to have indicated their desire to constitute a separate bargain-ing unit.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted _ as. early as possible, but not later than 30days from the date of this Direction, under the direction and super-2Matter of Turbine Engineering Company,73N. L R. B 163 ;Matter of B. F. GoodrichChemical Company(Geon,Plant),75 N. L. R. B. 1142;Matter ofLockheed Aircraft Corpora-tion,77 N. L.R B 507;Matterof HughesToolCompany, 77N. L It. B. 1193;Matterof TinProcessingCorporation,78 N L.It. B. 96.3CfMatter of Ford MotorCompany(Maywood Plant),78 N. L R B 887dCf.Matter of National Tube Company,76 N. L. It. B. 1199, where the Board deniedseverence to a proposedunit of bricklayersbecause, amongother factors, there was a historyof industry-wide bargaining on a non-craft basis.In that case,however, unlike the presentone, the Board also predicated its decisionupon the highdegree ofintegrationbetween thebricklayers and the production process andthe character of the industry5Any participant in the electiondirectedherein may,upon its prompt request to, andapprovalthereof by,the RegionalDirector,have its nameremoved, from the ballot. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDvision of the Regional Director for the Fourteenth Region, and sub-ject to Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations-Series 5, among -the.employees in the votinggroup described above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been-discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to deter-mine whether they desire to be represented, for purposes of collectivebargaining, by Local B-309, International Brotherhood of ElectricalWorkers, AFL, or by Amalgamated Meat Cutters -and Butcher Work-men of North America, Local 530, affiliated with the American Feder-ation of Labor, or by neither.